DETAILED ACTION
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to this disclosure.
U.S. Pat. 10,277,765 to Morimoto discusses a printing system consisting of a printer connected to a print server through an USB cable and an input device transmitting print jobs to the print server for execution on the printer. Morimoto notes that in a case in which a USB communication application executing on the print server and a print driver running independently from the USB communication application on the print server try to communicate with the printer through the USB cable at the same time, there is a possibility that the two communication attempts will interfere with each other. To avoid the occurrence of such a situation, the print server executes control that the USB communication by the USB communication application and USB communication by the printer driver are not executed in parallel of the same communication path.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 12 and 13 recite
obtaining information on a status of the printer and
executing predetermined processing while waiting to communicate with the printer, in a case where the setting information indicates that the printer is ready to communicate with the second information processing apparatus via the first information 
The features identified, in combination with other claim limitations, are neither suggested nor discussed by the previous art of record. 
Claims 2-11 are allowed as dependent claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL F PAYER whose telephone number is (571)270-7302.  The examiner can normally be reached on 7:00 - 4:00 Mon & Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/PAUL F PAYER/Primary Examiner, Art Unit 2674